Exhibit 10.3

THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
QUALIFIED UNDER ANY STATE SECURITIES LAWS. THE TRANSFER OF THESE SECURITIES IS
PROHIBITED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S AS
PROMULGATED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE
SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. HEDGING TRANSACTIONS INVOLVING
THESE SECURITIES (INCLUDING ANY SWAP OR ANY OTHER AGREEMENT OR ANY TRANSACTION
THAT TRANSFERS, IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, THE ECONOMIC
CONSEQUENCE OF OWNERSHIP OF THESE SECURITIES, WHETHER ANY SUCH SWAP, AGREEMENT
OR TRANSACTION IS TO BE SETTLED BY DELIVERY OF ALL OR ANY PORTION OF THESE
SECURITIES OR ANY OTHER SECURITIES, IN CASH OR OTHERWISE) MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

Dated: November 6, 2013

WARRANT TO PURCHASE COMMON STOCK

IGNYTA, INC.

This Warrant to Purchase Common Stock (this “Warrant”) certifies that Nerviano
Medical Sciences S.r.l. or its assigns (collectively, the “Holder”), for value
received, is entitled to purchase, at the Exercise Price (as defined below),
from Ignyta, Inc., a Nevada corporation (the “Company”), up to 16,667 fully paid
and nonassessable shares of the Company’s Common Stock, par value $0.0001 per
share (the “Common Stock”). For purposes of this Warrant, the term “Exercise
Price” shall mean $6.00 per share, subject to adjustment as set forth herein.
The Exercise Price and the number of shares purchasable hereunder are subject to
adjustment as set forth in Section 4 of this Warrant. This Warrant is issued in
connection with and pursuant to Section 4.1(c) of that certain License Agreement
dated October 10, 2013, as amended October 25, 2013 (as amended, the “License
Agreement”), between the Company and Nerviano Medical Sciences S.r.l.

1. Exercise; Issuance of Certificates; Exercise Limitations.

(a) Exercise. Subject to the provisions hereof, this Warrant is exercisable at
the option of the Holder, at any time or from time to time, from or after the
Effective Date, as such term is defined in the License Agreement (the “Initial
Exercise Date”), up to and including 5:00 p.m. (Pacific Time) on the five
(5) year anniversary of the Initial Exercise Date (the “Expiration Date”), for
all or any portion of the shares of Common Stock which are purchasable hereunder
(but not for a fraction of a share), upon surrender to the Company at its
principal office (or at such other location as the Company may advise the Holder
in writing) of this Warrant, properly endorsed, with (i) the Notice of Exercise
attached hereto duly completed and executed, and (ii) payment pursuant to
Section 2 of the aggregate Exercise Price for the number of shares for which
this Warrant is being exercised determined in accordance with the provisions

 

1



--------------------------------------------------------------------------------

hereof. The Company agrees that the shares of Common Stock purchased hereunder
shall be and are deemed to be issued to the Holder hereof as the record owner of
such shares as of the close of business on the date on which this Warrant,
properly endorsed, is surrendered, the completed and executed Notice of Exercise
is delivered, and full payment for such shares is made as set forth herein.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the shares purchasable hereunder and the Warrant has been
exercised in full, in which case, the Holder shall surrender this Warrant to the
Company for cancellation. Partial exercises of this Warrant resulting in
purchases of a portion of the total number of shares purchasable hereunder shall
have the effect of lowering the total number of shares that remain purchasable
hereunder in an amount equal to the number of shares purchased. The Holder and
the Company shall maintain records showing the number of shares purchased and
the date of such purchases and the number of shares that remain purchasable
hereunder, and in the event of a purchase of less than all the shares
purchasable hereunder, the Company shall execute and deliver to the Holder
within a reasonable time an Acknowledgement in the form attached hereto
indicating the number of shares that remain purchasable under this Warrant, if
any. The Company shall deliver to the Holder any objection to any Notice of
Exercise within three (3) Business Days of the Company’s receipt thereof. In the
event of any dispute or discrepancy regarding the number of shares that remain
purchasable hereunder, the records of the Company shall be controlling and
determinative in the absence of manifest error. The Holder and any assignee, by
acceptance of this Warrant, acknowledge and agree that, by reason of the
provisions of this Section 1, following the purchase of a portion of the total
number of shares purchasable hereunder, the number of shares that remain
available for purchase hereunder at any given time may be less than the amount
stated on the face hereof. For purposes of this Warrant, a “Business Day” shall
mean any day, other than a Saturday or Sunday, on which banks in New York City
are open for the general transaction of business.

(b) Issuance of Certificates. Certificates for any shares of Common Stock
purchased hereunder, together with any other securities or property to which the
Holder hereof is entitled upon such exercise, shall be delivered to the Holder
hereof by the Company within a reasonable time after the rights represented by
this Warrant have been so exercised. Each certificate so delivered shall bear
the legend set forth on the cover page of this Warrant, and shall be in such
denominations of the shares purchased hereunder as may be requested by the
Holder hereof and shall be registered in the name or names as may be directed by
the Holder. Issuance of certificates for shares purchased hereunder shall be
made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company; provided, however, that if
certificates for any such shares are to be issued in a name other than the name
of the Holder, this Warrant when surrendered for exercise shall be accompanied
by the Assignment Form attached hereto duly executed by the Holder and the
Company may require, as a condition thereto, the payment of a sum sufficient to
reimburse it for any transfer tax incidental thereto.

(c) Holder’s Exercise Limitations. The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, to the extent that after giving effect to such exercise as set
forth on the applicable Notice of Exercise, the Holder (together with the
Holder’s Affiliates, and any other Persons acting as a group together with the
Holder or any of the Holder’s Affiliates), would beneficially own in

 

2



--------------------------------------------------------------------------------

excess of the Beneficial Ownership Limitation (as defined below). For purposes
of the immediately preceding sentence, the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates shall include the number of
shares of Common Stock issuable upon exercise of this Warrant with respect to
which such determination is being made and any other shares of Common Stock then
beneficially owned by such Holder or its Affiliates, but shall exclude the
number of shares of Common Stock which would be issuable upon (i) exercise of
the remaining, unexercised portion of this Warrant beneficially owned by the
Holder or any of its Affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company that
are exercisable or convertible into shares of Common Stock and subject to a
limitation on conversion or exercise analogous to the limitation set forth in
this Section 1(c). Except as set forth in the immediately preceding sentence,
for purposes of this Section 1(c), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations promulgated thereunder, it
being acknowledged by the Holder that the Company is not representing to the
Holder that any such calculation is in compliance with Section 13(d) of the
Exchange Act and the Holder is solely responsible for any schedules required to
be filed in accordance therewith. To the extent that the limitation contained in
this Section 1(c) applies, the determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any of its Affiliates) and of which portion of this Warrant is exercisable shall
be in the sole discretion of the Holder, and the submission of a Notice of
Exercise shall be deemed to be the Holder’s determination of whether this
Warrant is exercisable (in relation to other securities owned by the Holder
together with any of its Affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of any
such determination. In addition, a determination as to any group status as
contemplated in the first sentence of this Section 1(c) shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. For purposes of this Section 1(c), in determining the
number of outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock as reflected in (A) the Company’s most recent
periodic or annual report filed with the Securities And Exchange Commission, as
the case may be, (B) a more recent public announcement by the Company, or (C) a
more recent written notice by the Company setting forth the number of shares of
Common Stock outstanding. Upon the written or oral request of a Holder, the
Company shall within two business days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Warrant, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The provisions of
this Section 1(c) shall be construed and implemented in a manner otherwise than
in strict conformity with the terms of this Section 1(c) to correct this
Section 1(c) (or any portion hereof) which may be defective or inconsistent with
the intended Beneficial Ownership Limitation herein contained or to make changes
or supplements necessary or desirable to properly give effect to such
limitation. The limitations contained in this Section 1(c) shall apply to any
successor Holder of this Warrant.

(d) Definitions. For purposes of Section 1(c), (i) Affiliate” shall mean any
Person that, directly or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with a Person, as such terms are
used in and construed under Rule

 

3



--------------------------------------------------------------------------------

405 under the Securities Act of 1933, as amended (the “Securities Act”),
(ii) “Beneficial Ownership Limitation” shall mean 4.99% of the number of shares
of the Common Stock outstanding immediately after giving effect to the issuance
of shares of Common Stock upon exercise of this Warrant; provided, however, that
the Holder, upon not less than 61 days’ prior written notice to the Company, may
increase or decrease the Beneficial Ownership Limitation, provided that the
Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon exercise of this Warrant, and any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company, and (iii) “Person” shall mean an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind.

2. Payment for Shares. The aggregate purchase price for shares purchased
hereunder shall be paid to the Company by cash or wire transfer of immediately
available funds.

3. Shares to be Fully Paid; Reservation of Shares. The Company covenants and
agrees that all shares of Common Stock which may be issued upon the exercise of
the rights represented by this Warrant will, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable and free from all preemptive rights
of any stockholder and free of all taxes, liens and charges with respect to the
issue thereof. The Company further covenants and agrees that during the period
within which the rights represented by this Warrant may be exercised, commencing
on the Initial Exercise Date and continuing through the Expiration Date or the
earlier exercise of this Warrant in full, the Company will at all times have
authorized and reserved, for the purpose of issue or transfer upon exercise of
the rights evidenced by this Warrant, a sufficient number of shares of
authorized but unissued shares of Common Stock, or other securities and
property, when and as required to provide for the exercise of the rights
represented by this Warrant.

4. Adjustment of Exercise Price and Number of Shares. The Exercise Price and the
number of shares purchasable upon the exercise of this Warrant shall be subject
to adjustment from time to time upon the occurrence of certain events described
in this Section 4.

(a) Subdivisions, Combinations and Dividends. In the event the Company shall at
any time subdivide its outstanding shares of Common Stock into a greater number
of shares or pay a dividend in Common Stock in respect of outstanding shares of
Common Stock, the number of shares purchasable hereunder shall be
proportionately increased so that this Warrant shall be exercisable for the
number of shares that the Holder would have received had the Warrant been fully
exercised prior to such subdivision or dividend, and the Exercise Price in
effect immediately prior to such subdivision or at the record date of such
dividend shall be proportionately decreased so that the aggregate exercise price
to purchase all shares available under this Warrant immediately following such
subdivision or dividend shall be as nearly equal as practicable to the aggregate
exercise price that would have been needed to purchase all shares available
under this Warrant immediately prior to such subdivision or dividend. In the
event the Company shall at any time combine its outstanding shares of Common
Stock into a smaller number of shares, the number of shares purchasable
hereunder shall be proportionately decreased so that this Warrant shall be
exercisable for the number of shares that the Holder would have

 

4



--------------------------------------------------------------------------------

received had the Warrant been fully exercised prior to such combination, and the
Exercise Price in effect immediately prior to such combination shall be
proportionately increased so that the aggregate exercise price to purchase all
shares available under this Warrant immediately following such combination shall
be as nearly equal as practicable to the aggregate exercise price that would
have been needed to purchase all shares available under this Warrant immediately
prior to such combination.

(b) Reclassification. If any reclassification of the capital stock of the
Company shall be effected in such a way that holders of Common Stock shall be
entitled to receive stock, securities, or other assets or property, then, as a
condition of such reclassification, lawful and adequate provisions shall be made
whereby the Holder hereof shall thereafter have the right to purchase and
receive (in lieu of the shares of Common Stock immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby)
such shares of stock, securities or other assets or property as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
Common Stock equal to the number of shares of Common Stock immediately
theretofore purchasable and receivable upon the exercise of this Warrant. In any
such reclassification, appropriate provision shall be made with respect to the
rights and interests of the Holder of this Warrant to the end that the
provisions hereof (including, without limitation, provisions for adjustments of
the Exercise Price and of the number of shares purchasable and receivable upon
the exercise of this Warrant) shall thereafter be applicable, as nearly as may
be practicable, in relation to any shares of stock, securities or assets
thereafter deliverable upon the exercise hereof.

5. Acquisition. In the event of any reorganization, consolidation or merger of
the Company, transfer of all or substantially all of the assets of the Company
or any simultaneous sale of more than a majority of the then outstanding
securities of the Company other than a mere reincorporation transaction (an
“Acquisition”), then, as a condition of such Acquisition, lawful and adequate
provisions shall be made whereby the Holder hereof shall thereafter have the
right to purchase and receive (in lieu of the shares of Common Stock immediately
theretofore purchasable and receivable upon the exercise of the rights
represented hereby), at the same aggregate exercise price, such shares of stock,
securities or other assets or property as may be issued or payable with respect
to or in exchange for a number of outstanding shares of Common Stock equal to
the number of shares of Common Stock immediately theretofore purchasable and
receivable upon the exercise of the rights represented hereby. In any
Acquisition, appropriate provision shall be made with respect to the rights and
interests of the Holder of this Warrant to the end that the provisions hereof
(including, without limitation, provisions for adjustments of the Exercise Price
and of the number of shares purchasable and receivable upon the exercise of this
Warrant) shall thereafter be applicable, as nearly as may be practicable, in
relation to any shares of stock, securities or assets thereafter deliverable
upon the exercise hereof.

6. Notice to the Holder.

(a) Notice of Adjustment. Upon any adjustment of the Exercise Price or any
increase or decrease in the number of shares purchasable upon the exercise of
this Warrant pursuant to the terms of Section 4, the Company shall, within a
reasonable period of time following such adjustment, give written notice
thereof, by first class mail postage prepaid, addressed to the registered Holder
of this Warrant at the address of such Holder as shown on the

 

5



--------------------------------------------------------------------------------

books of the Company. The notice shall state the Exercise Price resulting from
such adjustment and the increase or decrease, if any, in the number of shares
purchasable at such price upon the exercise of this Warrant, setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.

(b) Other Notices. If at any time:

(1) the Company shall declare a cash dividend on its Common Stock;

(2) there shall be any capital reorganization or reclassification of the capital
stock of the Company;

(3) there shall be an Acquisition of the Company; or

(4) there shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Company;

then, in any one or more of said cases, the Company shall give, by first class
mail, postage prepaid, addressed to the Holder of this Warrant at the address of
such Holder as shown on the books of the Company, (a) at least five (5) business
days’ prior written notice of the date on which the books of the Company shall
close or a record shall be taken for such dividend, and (b) in the case of any
such Acquisition, dissolution, liquidation or winding-up, at least five
(5) business days’ prior written notice of the date when the same shall take
place. Any notice given in accordance with the foregoing clause (a) shall also
specify, in the case of any such dividend, the date on which the holders of
Common Stock shall be entitled thereto. Any notice given in accordance with the
foregoing clause (b) shall also specify the date on which the holders of Common
Stock shall be entitled to exchange their Common Stock for securities or other
property deliverable upon such Acquisition, dissolution, liquidation or
winding-up, as the case may be.

7. No Stockholder Rights. Nothing contained in this Warrant shall be construed
as conferring upon the Holder hereof the right to vote or to consent to receive
notice as a stockholder of the Company or any other matters or any rights
whatsoever as a stockholder of the Company. No dividends or interest shall be
payable or accrued in respect of this Warrant or the interest represented hereby
or the shares purchasable hereunder until, and only to the extent that, this
Warrant shall have been exercised.

8. Representations by the Holder. The Holder, by its acceptance of this Warrant,
hereby represents and warrants that: (i) it is acquiring this Warrant and, upon
any exercise hereof, will acquire the shares issuable upon such exercise (this
Warrant and all such shares, collectively, the “Securities”), for its own
account and not with a view to or for distributing or reselling such shares or
any part thereof in violation of the Securities Act or any applicable state
securities law, except pursuant to sales registered or exempted under the
Securities Act and such state securities laws; (ii) it is aware of the Company’s
business affairs and financial condition, and has acquired information about the
Company sufficient to reach an informed and knowledgeable decision to acquire
this Warrant; (iii) it understands and acknowledges that an investment in the
Securities involves a high degree of risk and may result in a complete loss of
the investment; (iv) it understands that the Securities are “restricted
securities” and have not been registered under the Securities Act in reliance
upon a specific exemption therefrom, which

 

6



--------------------------------------------------------------------------------

exemption depends upon, among other things, the bona fide nature of the Holder’s
investment intent and other representations set forth in this Section 8; (v) it
understands that this Warrant must be held indefinitely unless subsequently
registered under the Securities Act and qualified under any applicable state
securities laws, or unless exemptions from registration and qualification are
otherwise available; (vi) it understands that the Company has no obligation or
intent to register any of the Securities under the Securities Act of any
applicable state securities laws; (vii) it is aware of the provisions of Rule
144, promulgated under the Securities Act; and (viii) either (A) it is an
“accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act, or (B) if it is not a “U.S. person” as
such term is defined in Rule 902 of Regulation S promulgated under the
Securities Act, it (1) certifies that it is not a “U.S. person” as such term is
defined in Rule 902 of Regulation S promulgated under the Securities Act, and
that it is not acquiring the Securities for the account or benefit of any such
U.S. person, (2) agrees to resell the Securities only in accordance with the
provisions of Regulation S promulgated under the Securities Act, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration and agrees not to engage in hedging transactions with regard
to such securities unless in compliance with the Securities Act, (3) agrees that
any certificates for any Securities issued to it shall contain a legend to the
effect that transfer is prohibited except in accordance with the provisions of
Regulation S, pursuant to registration under the Securities Act or pursuant to
an available exemption from registration and that hedging transactions involving
the Securities may not be conducted unless in compliance with the Securities
Act, and (4) agrees that the Company is hereby required to refuse to register
any transfer of any Securities issued to the Holder not made in accordance with
the provisions of Regulation S promulgated under the Securities Act, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration.

9. Transferability.

(a) Restrictions on Transfer. The Holder shall not make any disposition of all
or any of the Securities unless and until the transferee has agreed in writing
for the benefit of the Company to be bound by the terms of this Warrant,
including without limitation the representations set forth in Section 8 hereof,
and

(1) there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement (it being expressly understood that the Company
is under no obligation to file such a registration statement); or

(2)(A) the Holder shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, and (B) if reasonably
requested by the Company, the Holder shall have furnished the Company with an
opinion of counsel reasonably satisfactory to the Company that such disposition
will not require registration of the Securities under the Securities Act or an
applicable state securities laws.

Notwithstanding the provisions of subsections (1) and (2) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by a Holder that is a partnership or limited liability company to a partner of
such partnership or a member of such limited liability company

 

7



--------------------------------------------------------------------------------

or a retired partner of such partnership who retires after the date hereof or a
retired member of such limited liability company who retires after the date
hereof, or to the estate of any such partner, retired partner, member or retired
member or the transfer by gift, will or intestate succession by any partner or
member to his or her spouse or to the siblings, lineal descendants or ancestors
of such partner or member or his or her spouse, if the transferee agrees in
writing to be subject to the terms hereof to the same extent as if he or she
were the original Holder hereunder.

(b) Warrant Transferable. Subject to compliance with applicable federal and
state securities laws and the transfer restrictions set forth herein, this
Warrant and all rights hereunder may be transferred, in whole or in part,
without charge to the holder hereof (except for transfer taxes), upon the prior
written consent of the Company and, thereafter, upon surrender of this Warrant
to the Company, delivery to the Company of the completed sand signed Assignment
Form attached hereto, payment to the Company of any transfer taxes, and
otherwise in compliance with the provisions hereof. Each taker and holder of
this Warrant, by taking or holding the same, consents and agrees (i) that Holder
of this Warrant, as reflected in the Company’s books and records pursuant to any
assignment in accordance with the provisions of this Warrant, may be treated by
the Company and all other persons dealing with this Warrant as the absolute
owner hereof for any purpose, including the exercise hereof.

10. Lost Warrants. Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Warrant and, in
the case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company, or in the case of any such mutilation
upon surrender and cancellation of such Warrant, the Company, at its expense,
will make and deliver a new Warrant, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant.

11. Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

12. Notices. Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Warrant shall be made in
accordance with Section 13.1 of the License Agreement.

13. Governing Law. This Warrant is to be construed in accordance with and
governed by the laws of the State of New York.

14. Successors and Assigns. Subject to applicable securities laws and the terms
hereof, this Warrant and the rights and obligations evidenced hereby shall inure
to the benefit of and be binding upon the successors and permitted assigns of
the Company and the successors and permitted assigns of the Holder.

15. Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed by its officer, thereunto duly authorized as of the date
first above written.

 

IGNYTA, INC., a Nevada corporation By: /s/ Jonathan E.
Lim                                              Name: Jonathan E.
Lim                                              Title: President and Chief
Executive Officer          

 

9



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

(To exercise all or a portion of the Warrant,

execute this form and supply the required information.)

To: IGNYTA, INC.

The undersigned, the holder of a right to purchase shares of Common Stock of
Ignyta, Inc. (the “Company”), pursuant to that certain Warrant to Purchase
Common Stock (the “Warrant”) dated             , 2013, hereby irrevocably elects
to exercise the purchase right represented by such Warrant for, and to purchase
thereunder,                     (            ) shares of Common Stock of the
Company, and herewith tenders             Dollars ($            ) in cash as
payment for such shares, along with all applicable transfer taxes, if any.

The undersigned hereby requests that a certificate or certificates representing
the shares purchased hereunder be issued in the name of the undersigned or in
the following other name:

 

 

The undersigned hereby requests that a certificate or certificates representing
the shares purchased hereunder be physically delivered to the following address:

 

 

 

 

 

 

The undersigned represents that it is acquiring such securities for its own
account for investment and not with a view to or for sale in connection with any
distribution thereof and in order to induce the issuance of such securities
makes to the Company, as of the date hereof, the representations and warranties
set forth in Section 8 of the Warrant.

DATED:                     

 

[NAME OF HOLDER]

By:                                                                  
               

Name:                                                                  
           

Its:                                                                   
               



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the Warrant, execute this form and supply the required information.

Do not use this Assignment Form to exercise the Warrant.)

FOR VALUE RECEIVED, the undersigned Holder of that certain Warrant to Purchase
Common Stock (the “Warrant”) dated             , 2013 and issued by IGNYTA, INC.
(the “Company”), hereby assigns the Warrant and all rights evidenced thereby,
to:

                                                                    
                                         
                                         
                                         
                                                                   ,

whose address is:

 

                                                                    
                                         
                                         
                                         
                                                                    

                                                                    
                                         
                                         
                                         
                                                                   .

Dated:             , 201    

 

Holder’s Name:                                  
                                      
Holder’s Signature:                                 
                                
Holder’s Address:                                 
                                                                          
                                                            

Signature Guaranteed:                                          
                                         
                                                               

NOTE: The Holder’s name and signature to this Assignment Form must correspond
with the name as it appears on the face of the Warrant or any prior Assignment
Form relating thereto, without alteration or enlargement or any change
whatsoever, and must be guaranteed by a bank or trust company. Officers of
corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the Warrant.



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

(To be completed and delivered by the Company,

upon any partial exercise of the Warrant.)

To: [NAME OF HOLDER]

The undersigned hereby acknowledges that as of the date hereof,
            (            ) shares of Common Stock remain subject to the right of
purchase in favor of [NAME OF HOLDER] pursuant to that certain Warrant to
Purchase Common Stock dated             , 2013 and issued by IGNYTA, INC. (the
“Company”).

DATED:                         

 

IGNYTA, INC. By:                                          
                                Name:                                          
                           Title:                                          
                            